             IN THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
                 CIVIL CASE NO. 1:21-cv-00003-MR


RAMAR DION BENJAMIN CRUMP,      )
                                )
              Plaintiff,        )
                                )
vs.                             )
                                )
FNU DOTSON, et al.,             )                      ORDER
                                )
              Defendants.       )
_______________________________ )

     THIS MATTER is before the Court sua sponte.

     The pro se Plaintiff filed this civil rights action pursuant to 42 U.S.C. §

1983 complaining about incidents that allegedly occurred at the Marion

Correctional Institution, where he is presently incarcerated. The Complaint

passed initial review on claims against Defendants Dotson and Brookshire,

and the remaining claims were dismissed. The Plaintiff was granted 30 days

to amend the Complaint. He was informed that, if he failed to do so, the

matter would proceed solely against Defendants Dotson and Brookshire.

     The time to amend has expired, and no Amended Complaint has been

filed. Therefore, the matter will proceed solely against Defendants Dotson

and Brookshire. The Court’s Local Civil Rule 4.3 sets forth the procedure to

waive service of process for current or former employees of NCDPS in


        Case 1:21-cv-00003-MR Document 8 Filed 08/11/21 Page 1 of 2
actions filed by North Carolina State prisoners.       In light of the Court’s

determination that this case passes initial review, the Court will order the

Clerk of Court to commence the procedure for waiver of service as set forth

in Local Civil Rule 4.3 for Defendants Dotson and Brookshire, who are both

alleged to be current or former employees of NCDPS.

     The Clerk will also be instructed to mail the Plaintiff a copy of the Opt-

In/Opt-Out form pursuant to the Standing Order in Misc. Case No. 3:19-mc-

00060-FDW.

     IT IS, THEREFORE, ORDERED that:

     (1) The Clerk shall commence the procedure for waiver of service as

     set forth in Local Civil Rule 4.3 for Defendants Dotson and Brookshire,

     who are alleged to be current or former employees of NCDPS.

     (2) The Clerk is respectfully instructed to mail the Plaintiff a copy of the

     Opt-In/Opt-Out form pursuant to the Standing Order in Misc. Case No.

     3:19-mc-00060-FDW.

     IT IS SO ORDERED.
                            Signed: August 11, 2021




                                         2

        Case 1:21-cv-00003-MR Document 8 Filed 08/11/21 Page 2 of 2
